IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1246
                              Filed March 7, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID J. TENSLEY,
     Defendant-Appellant.
_____________________________________________________________

       Appeal from the Iowa District Court for Scott County, Stuart P. Werling

(guilty plea) and Nancy S. Tabor (sentencing), Judges.



       Defendant appeals his conviction and sentence for forgery. AFFIRMED.




       Lauren M. Phelps, Davenport, for appellant.

       Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.




       Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ. Tabor,

J., takes no part.
                                             2


BOWER, Judge.

       David Tensley appeals his conviction and sentence for forgery. We find

the district court did not abuse its discretion in sentencing Tensley to a term of

imprisonment not to exceed five years, rather than placing him on probation. We

affirm the decision of the district court.

       I.     Background Facts & Proceedings

       Tensley was charged with Count I, forgery and being a habitual offender

and Count 2, third-degree theft. The State alleged Tensley had drawn a check

for $850 using a stolen check. He entered into a plea agreement, which stated,

“The Defendant to plead guilty to Count I without habitual offender status. State

to dismiss Count 2 with cost to Defendant.”1              The district court accepted

Tensley’s guilty plea to forgery, in violation of Iowa Code section 715A.2(2)(a)

(2016), a class “D” felony.

       At the sentencing hearing, the State noted the presentence investigation

report recommended a term of imprisonment for Tensley, and the State

concurred in that recommendation.                Tensley requested to be placed on

probation.    He pointed out he had an associate’s degree and could be a

productive member of society. Tensley stated he took full responsibility for his

actions and apologized.

       The court sentenced Tensley to a term of imprisonment not to exceed five

years. The court stated:



1
   The plea agreement also encompassed other pending charges against Tensley and
provided the State would recommend the sentence in this case run concurrently with a
sentence on the other charges.
                                         3


              Well, I’ve had an opportunity to review the presentence
       investigation report and review the history of this case, and the—I
       appreciate you apologizing for your behavior. You’ve got a long,
       long history of being involved in the criminal justice system, and,
       frankly, you’ve had about every kind of sentencing option and
       rehabilitation option that we have to offer here.
              You’ve had state prison time. You’ve had federal prison
       time. You’ve had [residential correctional] facilities, work release,
       and you’re back here before me again, and I’m concerned that
       somebody who’s had that behavior is still out here committing
       crimes . . . .
              I understand you have family issues. . . .
              In this case, based on your long criminal history and the prior
       attempts of rehabilitation with the community, I will not suspend the
       sentence.

Tensley now appeals his conviction and sentence.

       II.    Standard of Review

       If a sentence is within the statutory limits, we review a district court’s

sentencing decision for an abuse of discretion. State v. Seats, 865 N.W.2d 545,

552 (Iowa 2015). “Thus, our task on appeal is not to second-guess the decision

made by the district court, but to determine if it was unreasonable or based on

untenable grounds.” Id. at 553. “In other words, the district court did not abuse

its discretion if the evidence supports the sentence.” Id.

       III.   Sentencing

       Tensley claims the district court abused its discretion by not placing him

on probation. He states the court did not adequately consider all of the relevant

sentencing factors, such as the nature of the offense, the attending

circumstances, his age, character, and chances of reform. See State v. August,

589 N.W.2d 740, 744 (Iowa 1999). He claims the court gave too much weight to

his criminal history and did not give enough weight to the other factors.
                                        4


      The court stated it had reviewed the presentence investigation report,

which included information regarding Tensley’s age, family history, and

employment history. The court also noted Tensley’s claims about family issues,

and stated, “somebody who is a responsible member of society doesn’t go out

and continue to commit crimes because of their family issues.”       In denying

Tensley’s request to be placed on probation, the court properly considered his

lengthy criminal history, and in particular, the past failed attempts at

rehabilitation. See State v. Wright, 340 N.W.2d 590, 593 (Iowa 1983) (noting a

court, in its discretion, may give more weight to one factor over other factors).

The presentence investigation report stated, “The defendant’s fitness for

supervised probation is severely compromised by his resolve to engage

continuously in antisocial behavior, and the attitude he exhibited when afforded

the benefits of this agency’s residential programming.”

      We conclude the district court did not abuse its discretion in denying

Tensley’s request to be placed on probation and sentencing him to a term of

imprisonment. We affirm Tensley’s conviction and sentence.

      AFFIRMED.